DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/10/27/2020 has been entered. Claims 1-30 are pending.
Examiner Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Parkvall et al (US20170331670), in further view of Elbwart et al (US20200314840).

	Regarding claim 1, the cited reference Oh discloses a method of wireless communication (Fig. 1 discloses a communication system), comprising: receiving, by a user equipment (UE), a configuration indication for a common uplink portion of a wireless communication structure (¶0008 discloses receiving (e.g. by apparatus), from a base station, control information including uplink configuration information for a plurality of subframes); configuring, by the UE, the common uplink portion based at least in part on the configuration indication; and transmitting, by the UE, a communication (¶0008 discloses confirming (e.g. by apparatus) information for an uplink transmission from the uplink configuration information; and transmitting the uplink signal based on the information for the uplink transmission). However, Oh does not explicitly teach wherein the configuration indication includes at least a configuration index that indicates a configuration for one or more parameters for configuring the common uplink portion.
	In an analogous art Parkvall teaches the configuration indication includes at least a configuration index that indicates a configuration for one or more parameters for configuring the common uplink portion (¶0013 discloses that a wireless device includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the wireless communications network according to the identified uplink access configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Pelletier to avoid creating interference during communication and to minimize additional signaling overhead. However, the combination of Oh and Parkvall does not explicitly teach wherein the configuration index corresponds to one or more values for a length parameter.
	In an analogous art ELBWART teaches wherein the configuration index corresponds to one or more values for a length parameter (¶0083 discloses that a receiver for receiving a control signal including a special subframe configuration specifying the length of the uplink portion where ¶00141 discloses that the special subframe configurations indicating a number n2 of UpPTS symbols imply that the corresponding uplink TTI is at most n2 symbols long.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the combination of ELBWART where in cases of high asymmetry between downlink and uplink capacity, it would be beneficial to use the additional capacity of the special subframes for transmitting of control particularly to improve the uplink capacity (ELBWART, ¶0102). 	Regarding claim 17, the cited reference Oh discloses a user equipment (UE) for wireless communication (Fig. 1 discloses a communication system includes an UE), comprising: memory; and one 

(Fig. 16 discloses the terminal include a controller (i.e. processors and storage)) performing substantially 
the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1. 
	Regarding claim 29, the cited reference Oh discloses a non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors (Fig. 16 discloses the terminal include a controller (i.e. processors and storage)) to perform substantially 
the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
	Regarding claim 30, the cited reference Oh discloses an apparatus for wireless communication 
(Fig. 1 discloses a communication system includes an UE) performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 1, 3, 11, 17, 19, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840).

	Regarding claim 1, the cited reference Oh discloses a method of wireless communication (Fig. 1 discloses a communication system), comprising: receiving, by a user equipment (UE), a configuration indication for a common uplink portion of a wireless communication structure (¶0008 discloses receiving (e.g. by apparatus), from a base station, control information including uplink configuration information for a plurality of subframes); configuring, by the UE, the common uplink portion based at least in part on the configuration indication; and transmitting, by the UE, a communication 
in the common uplink portion configured according to the configuration indication (¶0008 discloses confirming (e.g. by apparatus) information for an uplink transmission from the uplink configuration information; and transmitting the uplink signal based on the information for the uplink transmission). However, Oh does not explicitly teach wherein the configuration indication includes at least a configuration index that indicates a configuration for one or more parameters for configuring the common uplink portion.
	In an analogous art Pelletier teaches the configuration indication includes at least a configuration index that indicates a configuration for one or more parameters for configuring the common uplink portion (Claim 1 discloses receiving dedicated signaling including a secondary cell (SCell) configuration of a SCell, wherein the SCell configuration includes a radio resource configuration… and wherein the radio resource configuration identifies configuration parameters for uplink (UL) resources).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Pelletier to avoid a WTRU creating interference with other WTRUs in the concerned serving cell for which dedicated resources may be configured and to minimize additional signaling overhead (Pelletier, Col 18). However, the combination of Oh and Pelletier does not explicitly teach wherein the configuration index corresponds to one or more values for a length parameter.
	In an analogous art ELBWART teaches wherein the configuration index corresponds to one or more values for a length parameter (¶0083 discloses that a receiver for receiving a control signal including a special subframe configuration specifying the length of the uplink portion where ¶00141 discloses that the special subframe configurations indicating a number n2 of UpPTS symbols imply that the corresponding uplink TTI is at most n2 symbols long.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the combination of ELBWART where in cases of high asymmetry between downlink and uplink capacity, it would be beneficial to use the additional capacity of the special subframes for transmitting of control particularly to improve the uplink capacity (ELBWART, ¶0102).
	Regarding claims 3 and 19, the combination of Oh, Pelletier, and Elbwart discloses all limitations of claims 1 and 17 respectively. Oh further discloses wherein the configuration index indicates a configuration for at least two parameters of the common uplink portion (¶0086 discloses that the terminal transmits an uplink shared channel in at least one uplink subframe using one or more uplink transmission configuration information received from the base station).
	Regarding claim 11, the combination of Oh, Pelletier, Sung, and Kim discloses all limitations of claim 1. Oh further discloses wherein the configuration indication is received via a physical downlink control channel (PDCCH) (¶0111 discloses that the base station may configure an uplink transmission for an uplink cell 610 of the terminal in a downlink control channel (PDCCH) 620).
	Regarding claim 17, the cited reference Oh discloses a user equipment (UE) for wireless communication (Fig. 1 discloses a communication system includes an UE), comprising: memory; and one 

(Fig. 16 discloses the terminal include a controller (i.e. processors and storage)) performing substantially 
the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1. 
	Regarding claim 29, the cited reference Oh discloses a non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors (Fig. 16 discloses the terminal include a controller (i.e. processors and storage)) to perform substantially 
the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.
	Regarding claim 30, the cited reference Oh discloses an apparatus for wireless communication (Fig. 1 discloses a communication system includes an UE) performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312),in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Xia (US20180332610).

	Regarding claims 2 and 18, the combination of Oh, Pelletier, and ELBWART discloses all limitations of claims 1 and 17 respectively. ELBWART further discloses wherein length parameter identifies a number of symbols to be included in the common uplink portion (¶0083 discloses that a receiver for receiving a control signal including a special subframe configuration specifying the length of the uplink portion where ¶00141 discloses that the special subframe configurations indicating a number n2 of UpPTS symbols imply that the corresponding uplink TTI is at most n2 symbols long.). However, the combination does not explicitly teach wherein the configuration indication further identifies at least one of: the wireless communication structure to be configured according to the configuration indication, a set of resource blocks to be used to transmit the common uplink portion, or a waveform to be used for transmission of the communication in the common uplink portion.
	In an analogous art Xia teaches wherein the configuration indication identifies at least one of: the wireless communication structure to be configured according to the configuration indication, a set of resource blocks to be used to transmit the common uplink portion, or a waveform to be used for transmission of the communication in the common uplink portion (See ¶0105-¶0106 and ¶0127, where ¶0105 and ¶0106 disclose that a base station sends downlink control information (DCI) to a first-type terminal, where the DCI includes scheduling information used to instruct the first-type terminal to send uplink data by using a first-mode frame format… The first-mode frame format includes at least one uplink subframe. ¶0127 discloses that the scheduling information includes physical resource information corresponding to the first-mode frame format. The physical resource information includes a time resource and a frequency resource. The time resource includes at least one uplink subframe. The frequency resource includes one subcarrier, and a subcarrier spacing is 3.75 kHz). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Xia to save time resource, and also improve utilization of a communications system (Xia, ¶0237).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further of Qu et al (US20170346604).

	Regarding claim 4, the combination of Oh, Pelletier, and ELBWART discloses all limitations of claim 3. However, the combination does not explicitly teach wherein configuring the common uplink portion comprises configuring the common uplink portion based at least in part on identifying the configuration for the at least two parameters using the configuration index and a configuration table stored by the UE.
	In an analogous art Qu teaches wherein configuring the common uplink portion comprises configuring the common uplink portion based at least in part on identifying the configuration for the at least two parameters using the configuration index and a configuration table stored by the UE (¶0100 discloses that the user equipment may obtain an uplink configuration index and an uplink configuration table of the serving cell. The frame structure of the serving cell is determined according to a configured uplink configuration index and a configured uplink configuration table). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Qu where determining the frame structure (according to a configured uplink configuration index and table) by the user equipment to avoid repetition and reduce implementation complexity and protocol complexity (Qu, ¶0154 and ¶0176).
Claims 5-8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Siomina et al (US20140080509).

	Regarding claims 5 and 20, the combination of Oh, Pelletier, and ELBWART discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein 
the cell-specific configuration identifies at least one of: the wireless communication structure to be configured according to the configuration indication or a number of symbols to be included in the common uplink portion.
	In an analogous art Siomina teaches wherein the cell-specific configuration identifies at least one of: the wireless communication structure to be configured according to the configuration indication or a number of symbols to be included in the common uplink portion (¶0057 discloses that a cell-specific configuration is another example of a common UL transmission configuration, which may be commonly assumed for all wireless devices 12 or for a certain group of wireless devices 12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Siomina to uses of the UL transmission configuration information for enhancing positioning operations and measurements (Siomina, ¶0042).
	Regarding claims 6 and 21, the combination of Oh, Pelletier, ELBWART, and Siomina discloses all limitations of claims 5 and 20 respectively. Siomina further discloses the cell-specific configuration identifies at least one of: the wireless communication structure to be configured according to the configuration indication, or a number of symbols to be included in the common uplink portion (¶0031 discloses that the UL transmission configuration information … comprises … cell-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission).
	Regarding claims 7 and 22, the combination of Oh, Pelletier, and ELBWART discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein the configuration indication identifies a UE-specific configuration for the common uplink portion.
	In an analogous art Siomina teaches wherein the configuration indication identifies a UE-specific configuration for the common uplink portion (¶0031 discloses that the UL transmission configuration information … comprises … UE-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission). It would have been obvious to one of ordinary skill in the art before the effective 
filling date of the claimed invention to incorporate the method of Siomina to uses of the UL transmission 
configuration information for enhancing positioning operations and measurements (Siomina, ¶0042).
	Regarding claims 8 and 23, the combination of Oh, Pelletier, ELBWART, and Siomina discloses all limitations of claims 7 and 22 respectively. Siomina further discloses wherein the UE-specific configuration identifies at least one of: a set of resource blocks to be used to transmit the common uplink portion, or a waveform to be used for transmission of the communication in the common uplink portion. (¶0031 discloses that the UL transmission configuration information … comprises … UE-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission…the information may also comprise one or more UL transmission configuration parameters. The parameters may be resource blocks).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Li et al (US20140247758).

	Regarding claim 9, the combination of Oh, Pelletier, and ELBWART discloses all limitations of Claim 1. However, the combination does not explicitly teach wherein the configuration indication is received using at least one of: a master information block (MIB), or a system information block (SIB).
	In an analogous art Li teaches wherein the configuration indication is received using at least one of: a master information block (MIB), or a system information block (SIB) (¶0004 discloses that an uplink configuration in use is configured in a semi-static manner, where uplink configuration indication information is carried in a system information block 1 (SIB1, System Information Block-1)). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Li to reduce signaling overhead (Li, ¶0089).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Li 
et al (US20140247758), in further view of Mallick et al (US20170325049).

	Regarding claim 10, the combination of Oh, Pelletier, ELBWART, and Li disclose all limitations of claim 9. However, the combination does not explicitly teach wherein the MIB indicates the SIB that includes the configuration indication.
	In an analogous art Mallick teaches wherein the MIB indicates the SIB that includes the configuration indication (¶0097 discloses that a master information block (MIB) is transmitted (broadcasted) indicating the position of system information block (SIB1) for MTC including system information configuration information for MTC). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Mallick to avoid introducing huge system load due to repetitions on a channel which has to be decoded blindly(Mallick, ¶0164).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view Elbwart et al (US20200314840), in further view of Ahn et al (US20130223298).

Regarding claims 12 and 24, the combination of Oh, Pelletier, and ELBWART discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein configuring the common uplink portion comprises overriding a previous configuration of the common uplink portion.
	In an analogous art Ahn teaches wherein configuring the common uplink portion comprises overriding a previous configuration of the common uplink portion (¶0095 and ¶0096 disclose that the BS determines whether to change the UL-DL configuration. the BS transmits a second UL-DL configuration to the UE. The second UL-DL configuration is a DL-UL configuration which overrides the first UL-DL configuration). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ahn where the base station (BS) can change the DL-UL configuration according to a change in an interference environment or a traffic situation (Ahn, ¶0095).

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Siomina et al (US20140080509).

	Regarding claims 13 and 25, the combination of Oh, Pelletier, and ELBWART discloses all limitations of claims 1 and 17 respectively. However, the combination does not explicitly teach wherein the configuration indication includes a cell-specific configuration indication that identifies a cell-specific configuration for the common uplink portion and a UE-specific configuration indication that identifies a UE-specific configuration for the common 
uplink portion.
	In an analogous art Siomina teaches wherein the configuration indication includes a cell-specific configuration indication that identifies a cell-specific configuration for the common uplink portion and a UE-specific configuration indication that identifies a UE-specific configuration for the common uplink portion (¶0057 discloses that a cell-specific configuration is another example of a common UL transmission configuration, which may be commonly assumed for all wireless devices 12 or for a certain group of wireless devices 12. (¶0031 discloses that the UL transmission configuration information … comprises … cell-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission. ¶0031 further discloses that the UL transmission configuration information … comprises … UE-specific configuration information. In one example, the UL transmission configuration information is an indication of scheduled UL transmission, which may be a pre-defined transmission). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Siomina to uses of the UL transmission configuration information for enhancing positioning operations and measurements (Siomina, ¶0042).

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Siomina et al (US20140080509), in further view of Kang et al (US20140003349).

Regarding claims 14 and 26, the combination of Oh, Pelletier, ELBWART, and Siomina discloses all limitations of claims 13 and 25 respectively. However, the combination does not explicitly teach wherein 
	In an analogous art Kang teaches wherein the cell-specific configuration indication is received in a common search space of a physical downlink control channel (PDCCH) and the UE-specific configuration indication is received in a UE-specific search space of the PDCCH (¶0119 discloses that a configuration information of each node's E-PDCCH may be broadcast as cell-specific control information, or may be provided to the UE as UE-specific control information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kang where PDCCH or e-PDCCH is used to indicate radio resource region for transmission.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Siomina et al (US20140080509), in further view of Kang et al (US20140003349), in further view of Chung et al (US20120033588).

	Regarding claims 15 and 27, the combination of Oh, Pelletier, ELBWART, and Siomina discloses all limitations of claims 13 and 25 respectively. However, the combination does not explicitly teach wherein the cell-specific configuration indication is received via a physical slot format indicator channel (PSFICH) and the UE-specific configuration indication is received via a physical downlink control channel (PDCCH).
	In an analogous art Kang teaches wherein the UE-specific configuration indication is received via a physical downlink control channel (PDCCH)(¶0119 discloses that a configuration information of each node's E-PDCCH may be broadcast as cell-specific control information, or may be provided to the UE as UE-specific control information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kang where PDCCH or e-PDCCH is used to indicate radio resource region for transmission. However, Kang does not explicitly 
teach wherein the cell-specific configuration indication is received via a physical slot format indicator channel (PSFICH).
	In an analogous art Chung teaches wherein the cell-specific configuration indication is received via 
(¶0063 discloses that the relay station transmits control information on a PSFICH). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chung where Physical Slot Format Indicator Channel (PSFICH), may be used to inform the UE about necessary information of the current slot, such as the symbols for downlink transmission region, and the symbols for uplink transmission region.
Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US20190069312), in view of Pelletier et al (US8917605), in further view of Elbwart et al (US20200314840), in further view of Siomina et al (US20140080509), in further view of Kang et al (US20140003349), in further view of Lee et al (US20160043849).

	Regarding claims 16 and 28, the combination of Oh, Pelletier, ELBWART, and Siomina discloses all limitations of claim 13 and 25 respectively. However, the combination does not explicitly teach wherein the cell-specific configuration indication is received via a physical broadcast channel (PBCH) and the UE-specific configuration indication is received via a physical downlink control channel (PDCCH).
	In an analogous art Kang teaches wherein the UE-specific configuration indication is received via a physical downlink control channel (PDCCH) (¶0119 discloses that a configuration information of each node's E-PDCCH may be broadcast as cell-specific control information, or may be provided to the UE as UE-specific control information). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kang where PDCCH or e-PDCCH is used to indicate radio resource region for transmission. However, Kang does not explicitly teach wherein the cell-specific configuration indication is received via a physical broadcast channel (PBCH). In an analogous art Lee teaches wherein the cell-specific configuration indication is received via a physical broadcast channel (PBCH) (¶0058 discloses that the cell-specific configuration may be informed via broadcasting channel). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lee where the PBCH can carry only MIB to UEs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462